947 F.2d 944
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Dale FURNELL, M.D., Plaintiff-Appellant,v.George R. PERRY;  David J. Perry, doing business as Perryand Perry Associates, Defendants-Appellees.
No. 91-1569.
United States Court of Appeals, Sixth Circuit.
Nov. 5, 1991.

1
Before RYAN and BOGGS, Circuit Judges, and HOOD, District Judge.*

ORDER

2
Dale Furnell appeals a district court judgment dismissing his action for negligence and legal malpractice filed pursuant to 28 U.S.C. § 1332.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, the panel unanimously agrees that oral argument is not necessary.   Fed.R.App.P. 34(a).


3
Seeking damages, Furnell sued two Michigan attorneys that he had retained to represent him in connection with his claims for property that was lost in a warehouse fire in Detroit, Michigan in August 1984.   He asserts that defendants were negligent in handling his claims.


4
After a review, the district court dismissed the complaint finding that diversity jurisdiction did not exist in this case.   Furnell filed a timely motion for reconsideration.   Following consideration of the additional evidence submitted by Furnell, the district court denied the motion for reconsideration.   Furnell then filed a timely notice of appeal.


5
Upon review, we conclude that diversity jurisdiction is not present in this case for the reasons stated in the district court's orders entered January 28, 1991 and April 11, 1991.   The district court's determination that Furnell had not established domicile in New York is not clearly erroneous.   See Lew v. Moss, 797 F.2d 747, 750 (9th Cir.1986).


6
Accordingly, the district court's judgment is hereby affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Joseph M. Hood, U.S. District Judge for the Eastern District of Kentucky, sitting by designation